     Case 4:18-cv-05758-JST Document 130 Filed 04/30/20 Page 1 of 12



 1   M.D. SCULLY (SBN: 135853)
     mscully@grsm.com
 2   TIMOTHY K. BRANSON (SBN: 187242)
     tbranson@grsm.com
 3   HOLLY L.K. HEFFNER (SBN 245384)
     hheffner@grsm.com
 4   MICHAEL D. KANACH (SBN 271215)
     mkanach@grsm.com
 5   GORDON REES SCULLY MANSUKHANI LLP
     101 W Broadway, Suite 2000
 6   San Diego, CA 92101
     Phone: (619) 230-7441
 7   Fax: (619) 696-7124

 8
     Attorneys for Defendant
 9   VITAL PHARMACEUTICALS, INC., d/b/a VPX SPORTS

10
                            UNITED STATES DISTRICT COURT
11
                          NORTHERN DISTRICT OF CALIFORNIA
12
     IN RE BANG ENERGY DRINK               Case No. 4:18-cv-05758-JST-RMI
13   MARKETING LITIGATION                  (Consolidated with 4:18-cv-06300)
14                                         DEFENDANT’S REPLY MEMORANDUM
                                           IN SUPPORT OF MOTION TO DISMISS
15                                         FIRST AMENDED CONSOLIDATED
                                           COMPLAINT
16
                                           Date: May 13, 2020
17                                         Time: 2:00 p.m.
                                           Dept.: 6
18                                         Judge: Hon. Jon S. Tigar
19                                         Complaint filed: September 19, 2018
                                           Consolidated Class Action Complaint filed:
20                                         October 31, 2019
21

22

23

24

25

26

27

28


     DEFENDANT’S REPLY IN SUPPORT OF MOTION TO DISMISS                   Case No. 18-cv-05758
                                                                          Case No. 18-cv-06300
                                           Case 4:18-cv-05758-JST Document 130 Filed 04/30/20 Page 2 of 12



                                      1    I.    INTRODUCTION

                                      2          Nothing in the opposition retrieves this case from dismissal. After four complaints,

                                      3   Plaintiffs still cannot plead their liability theory of reasonable deception, let alone plausibly.

                                      4          The labeling neither promises nor implies that VPX’s Bang® energy drinks or their

                                      5   ingredients will deliver more than a delicious, sugar-free capacity to stimulate and energize, yet

                                      6   Plaintiffs do not plead that the products fall short in that purpose. They also have never alleged

                                      7   what other effects or benefits, of any “potency,” they reasonably expected from the products but

                                      8   supposedly did not receive. Rather, Plaintiffs’ own histories of multiple repurchases over long

                                      9   periods of months or years render implausible any theory of unmet expectations. In any event,

                                     10   the entire liability theory remains an attempt to impose liability for “potency” puffery that this

                                     11   Court has already ruled to be non-actionable as a matter of law.
Gordon Rees Scully Mansukhani, LLP
   101 West Broadway, Suite 2000




                                     12          Further, the demand for punitive damages does not plead facts to match the law’s
       San Diego, CA 92101




                                     13   substantive requirement that an officer, director, or managing agent engage in allegedly culpable

                                     14   conduct.

                                     15          Plaintiffs have failed again to state their case, this time after careful guidance from this

                                     16   Court. The opposition gives no reason to believe they could cure the fatal defects in a fifth

                                     17   complaint. Instead, the Court should dismiss the matter with prejudice, as set out in VPX’s

                                     18   opening papers and below.

                                     19   II.    ARGUMENT

                                     20          A.      Plaintiffs’ Liability Theory Remains Unpled, Stating No Plausible Deception
                                                         Of Reasonable Consumers.
                                     21
                                                 VPX’s motion established that the case requires dismissal in whole because the complaint
                                     22
                                          did not and cannot plausibly plead its liability theory: that the labeling is supposedly false,
                                     23
                                          deceptive, or violative of warranties or reasonable consumer expectations because Bang’s®
                                     24
                                          composition somehow lacks “any effect” as a “potent” energy drink.
                                     25
                                                 The opposition does not credibly dispute that Plaintiffs’ liability theory condenses to one
                                     26
                                          word: “potency.” E.g., dkt. 116, ¶¶ 1-2, 8, 14, 19-20, 23-24, 27-28, 34, 44. Pervading the
                                     27
                                          complaint, “potent” and “potency” appear expressly at least 37 times, and the complaint’s other
                                     28

                                                                                            -1-
                                          DEFENDANT’S REPLY IN SUPPORT OF MOTION TO DISMISS                                   Case No. 18-cv-05758
                                                                                                                               Case No. 18-cv-06300
                                           Case 4:18-cv-05758-JST Document 130 Filed 04/30/20 Page 3 of 12



                                      1   allegations simply expound or repeat the potency theory in different words.

                                      2          For example, the opposition attempts to narrowly refocus attention on the formalistic

                                      3   matter of whether the ingredients Plaintiffs dispute are sufficient in quantities “to have any

                                      4   effect.” Opp., 2. That is merely another way to say that Plaintiffs dispute the products’ potency.

                                      5          In the same vein, the opposition also describes the liability theory as disputing the energy

                                      6   drinks’ capacity to “provide any effect on cognition or physical performance” or “physical or

                                      7   mental benefit.” Opp., p. 2. Again, those are just different ways to complain about the products’

                                      8   potency.

                                      9          Crucially, nowhere in four complaints or two oppositions to dismissal have Plaintiffs ever

                                     10   once yet alleged what “effect on cognition or physical performance” or other “physical or mental

                                     11   benefit” they were reasonably expecting from Super Creatine®, BCAAs, CoQ10, or the energy
Gordon Rees Scully Mansukhani, LLP
   101 West Broadway, Suite 2000




                                     12   drinks as a whole, but supposedly did not receive and enjoy. The complaint merely says that
       San Diego, CA 92101




                                     13   Imran, Hess, and Madison each expected some sort of “health and wellness benefits.” Dkt. 116,

                                     14   ¶¶ 19, 23, 27; id. at ¶¶ 20, 24, 28 (some type of unpled “mental and physical benefits”).

                                     15          Attempting to obscure that failing beneath a superficial gloss of science, the latest

                                     16   complaint touts a handful of purported research studies. Dkt. 116, ¶¶ 44-56. Yet, even if their

                                     17   findings are 100% true, nowhere does the complaint allege, much less plausibly, that any

                                     18   Plaintiff or other consumer reasonably expected the effects or benefits described in those studies

                                     19   without obtaining them.

                                     20          For example, none of the Plaintiffs allege they ever expected Bang® energy drinks to

                                     21   improve their “muscle oxygen supply,” “aerobic or anaerobic metabolism during endurance

                                     22   exercise,” “muscle soreness,” “memory errors,” “hand grip strength,” “vertical jump,” “protein

                                     23   synthesis,” “oxidative stress,” or assorted other parameters featured in the studies. E.g., id. at ¶¶

                                     24   48, 51, 55. The same goes for the complaint’s various references to subjects like “Alzheimer’s

                                     25   disease,” “dementia,” “building muscle mass,” “metabolism of skeletal muscle,” “synthesis of

                                     26   neurotransmitters,” and “Parkinson’s Disease.” Id. at ¶¶ 2-3, 36-38.

                                     27          The reason Plaintiffs do not allege any such reasonable expectations is simple: Bang’s®

                                     28   labeling neither makes nor implies promises about any of this. Id. at ¶ 57 (labeling example).

                                                                                           -2-
                                          DEFENDANT’S REPLY IN SUPPORT OF MOTION TO DISMISS                                  Case No. 18-cv-05758
                                                                                                                              Case No. 18-cv-06300
                                           Case 4:18-cv-05758-JST Document 130 Filed 04/30/20 Page 4 of 12



                                      1          Rather, there remains no dispute that the purpose of an energy drink is simply to

                                      2   stimulate and energize the brain and body. That is why this Court already described Plaintiffs’

                                      3   theory in those terms. Dkt. 110 at 1 (“Specifically, Plaintiffs allege that VPX incorrectly touts”

                                      4   products’ capacity to “provide energy-boosting effects.”). In fact, the complaint actually admits

                                      5   that is all reasonable consumers expected. Dkt. 116, ¶ 44 (alleging tendency to “deceive or

                                      6   confuse reasonable consumers” expecting products “to ‘fuel’ physical and mental activities”).

                                      7   Nowhere else does the complaint allege either that reasonable consumers or Plaintiffs themselves

                                      8   ever expected some other benefit from the products or their ingredients that they did not get.

                                      9          Indeed, aside from energy and stimulation, it strains the imagination to conceive what

                                     10   other “effect on cognition or physical performance” or “physical or mental benefit” these

                                     11   Plaintiffs can possibly claim to have reasonably expected but missed. What else did they
Gordon Rees Scully Mansukhani, LLP
   101 West Broadway, Suite 2000




                                     12   somehow presume from the labeling that just isn’t there? None of their four complaints have
       San Diego, CA 92101




                                     13   ever said, nor does the opposition.

                                     14          So, setting aside puffery for now, energy and stimulation could be the only type of

                                     15   beneficial “potency” at issue, and the complaint pleads no other. Yet, nowhere does the

                                     16   complaint allege that the Bang® energy drinks ever once failed to stimulate or energize these

                                     17   Plaintiffs. Bitton v. Gencor Nutrientes, Inc., 654 Fed. App’x 358, 364 (9th Cir. 2016) (affirming

                                     18   dismissal of warranty claim where “complaint does not allege that the Testofen products cannot

                                     19   increase free testosterone levels, nor does it even assert that the product failed to do so for the

                                     20   named Plaintiffs”). Rather, the opposition now all but concedes that Bang® fulfills that purpose.

                                     21   Opp., p. 2.

                                     22          Similarly, if Plaintiffs reasonably expected some other physical or mental effect or

                                     23   benefit different than “potent” energy and stimulation, they likewise have never alleged that their

                                     24   repeated Bang® consumption failed to deliver it, in addition to their failure to even plead what

                                     25   the supposedly missing effect or benefit was in the first place. The opposition does not

                                     26   acknowledge or confront these fatal deficiencies, which warrant dismissal without going further.

                                     27   See Gencor Nutrientes, 654 Fed. App’x at 364.

                                     28          However, apart from those repeated failures to plead reasonable deception, Plaintiffs’

                                                                                           -3-
                                          DEFENDANT’S REPLY IN SUPPORT OF MOTION TO DISMISS                                   Case No. 18-cv-05758
                                                                                                                               Case No. 18-cv-06300
                                              Case 4:18-cv-05758-JST Document 130 Filed 04/30/20 Page 5 of 12



                                      1   multiple repurchases of Bang® energy drinks over months or years affirmatively foreclose any

                                      2   plausible contention that they did not realize whatever mental or physical effect or benefit they

                                      3   reasonably sought, whether that was “potent” energy and stimulation or something else their

                                      4   complaint does not plead. Dkt. 116, ¶¶ 19, 23, 27 (admitting multiple repurchases over

                                      5   significant timespans up to two years).

                                      6            These Plaintiffs appoint themselves under Rule 23(a) as typical of consumers whose

                                      7   claims will rise or fall on the reasonable consumer standard, but reasonable consumers do not

                                      8   keep repurchasing products that do not deliver reasonably expected benefits for months or years.

                                      9   In that way, Plaintiffs’ histories of multiple repurchases raise a strong inference that the products

                                     10   met their expectations as the self-appointed typical consumers, meaning they got what they

                                     11   bargained for, were not deceived, and have no injury. Algarin v. Maybelline, LLC, 300 F.R.D.
Gordon Rees Scully Mansukhani, LLP
   101 West Broadway, Suite 2000




                                     12   444, 454 (S.D. Cal. 2014) (“it sounds in common sense that making repeat purchases indicates
       San Diego, CA 92101




                                     13   that the customer’s expectations have been met”).1

                                     14            Following Algarin’s reasoning, the Central District also noted that repeat purchasers of a

                                     15   glue product “evidently are not misled by [its] packaging and are not injured by any

                                     16   misrepresentation.” Spacone v. Sanford, L.P., No. 2:17-CV-02419-AB-MRW, 2018 U.S. Dist.

                                     17   LEXIS 153916, at *22-26 (C.D. Cal. Aug. 9, 2018); see also Moheb v. Nutramax Labs, Inc., No.

                                     18   CV 12-3633-JFW (JCx), 2012 U.S. Dist. LEXIS 167330, at *7 (C.D. Cal. Sep. 4, 2012)

                                     19   (consumers “who derived benefit from Cosamin and are satisfied users” “have no injury and no

                                     20   standing to sue”).

                                     21            The opposition’s attempt to evade that common sense is not persuasive. The placebo

                                     22   effect or “influence of the…false advertising” are not germane where consumers can readily

                                     23   1
                                            Plaintiffs do not credibly distinguish Algarin. Contrary to the opposition, the McCrary case
                                     24   makes no attempt to distinguish Algarin or its common sense holding about repeat purchases.
                                          McCrary v. Elations Co., LLC, No. EDCV 13-0242 JGB (SPx), 2014 U.S. Dist. LEXIS 200660,
                                     25   at *50 (C.D. Cal. Dec. 2, 2014) (sole mention of Algarin actually cites the case affirmatively).
                                          Plaintiffs’ reliance on 5-Hour Energy is also misplaced. That case concerned allegations that the
                                     26   energy shot, contrary to its labeling’s express promise of five hours, “provides only a few
                                          minutes of energy, at most.” In re 5-Hour Energy Mktg. & Sales Practices Litig., No. MDL 13-
                                     27   2438 PSG (PLAx), 2017 U.S. Dist. LEXIS 13466, at *2 (C.D. Cal. Jan. 24, 2017). Here, by
                                     28   contrast, Plaintiffs do not allege any failure to stimulate or energize, nor do they plead what other
                                          benefit they reasonably expected from Bang® or its ingredients but did not receive.
                                                                                             -4-
                                          DEFENDANT’S REPLY IN SUPPORT OF MOTION TO DISMISS                                 Case No. 18-cv-05758
                                                                                                                             Case No. 18-cv-06300
                                              Case 4:18-cv-05758-JST Document 130 Filed 04/30/20 Page 6 of 12



                                      1   perceive for themselves whether an energy drink they just drank delivers energy and stimulation

                                      2   to mind and body. Plaintiffs do not allege the products are placebos, nor can they. The

                                      3   opposition effectively concedes that Bang® fulfills its essential purpose as an energy drink to

                                      4   energize and stimulate Plaintiffs. Opp., p. 2. The complaint does not plead otherwise, nor allege

                                      5   what other effects or benefits Plaintiffs reasonably expected from the labeling but did not

                                      6   receive.

                                      7             The opposition also cites a dictum in Algarin concerning dietary supplements “where the

                                      8   purported benefits are hard to ascertain or take time to actualize.” Algarin, 300 F.R.D at 458.

                                      9   Rather than energy drinks, the Algarin court had in mind dietary supplements like Vitamin C or

                                     10   zinc when represented to boost immune function, for example, or omega oils marketed to support

                                     11   cardiovascular health over time. See id. The actual existence of any such benefits tied to those
Gordon Rees Scully Mansukhani, LLP
   101 West Broadway, Suite 2000




                                     12   products may be difficult for individual consumers to perceive on an individual level, or may
       San Diego, CA 92101




                                     13   only accrete gradually over long periods of habitual use.

                                     14             Here, however, not once have these Plaintiffs ever alleged that they actually or

                                     15   reasonably expected Bang®, or any of the disputed ingredients, to confer any similar benefit of a

                                     16   type that would be hard to ascertain or take significant periods of time to manifest. Instead, an

                                     17   energy drink’s capacity to stimulate and energize is almost immediately perceptible to those who

                                     18   drink it. See Algarin, 300 F.R.D. at 458 (“consumers can readily discern whether or not [the

                                     19   makeup’s] claimed duration is true”). The complaint does not plead what other effect or benefit,

                                     20   of any character or potency, Plaintiffs reasonably expected.

                                     21             Finally, the Chavez case does not help Plaintiffs. There, the defendant allegedly

                                     22   represented that the “DHA” ingredient in its “Juicy Juice” drink was effective to improve brain

                                     23   development in young children. Chavez v. Nestle USA, Inc., 511 Fed App’x 606, 607 (9th Cir.

                                     24   2013). The plaintiffs alleged they relied on those representations in purchasing the product. Id.

                                     25   Here, in contrast, Plaintiffs have never alleged what unpled “physical or mental benefit[s]” they

                                     26   reasonably expected at purchase but supposedly did not receive when they drank Bang®

                                     27   repeatedly over months or years.2

                                     28   2
                                              Plaintiffs’ other cases are also inapposite or unhelpful. They do not deal with the plaintiffs’
                                                                                              -5-
                                          DEFENDANT’S REPLY IN SUPPORT OF MOTION TO DISMISS                                   Case No. 18-cv-05758
                                                                                                                               Case No. 18-cv-06300
                                           Case 4:18-cv-05758-JST Document 130 Filed 04/30/20 Page 7 of 12



                                      1            After four complaints, Plaintiffs’ liability theory of reasonable deception remains not just

                                      2   unpled under Rules 9(b) and 8, but implausible by virtue of their own multiple repurchases,

                                      3   requiring dismissal with prejudice on those bases alone.

                                      4            B.     All Claims Require Dismissal Because They Rest On Puffery.
                                      5            To be sure, as set out in part A of this memorandum and VPX’s opening papers, the

                                      6   entire case distills to the potency theory, but the Court has already ruled that potency messaging

                                      7   is non-actionable puffery as a matter of law. Dkt. 110 at 14. That independently requires the

                                      8   case’s dismissal even if the Court does not find that the liability theory remains unpled or

                                      9   factually implausible.

                                     10            In any event, the opposition makes no dispute that all of the following statements

                                     11   constitute non-actionable puffery, regardless of the particular cause of action they are asserted
Gordon Rees Scully Mansukhani, LLP
   101 West Broadway, Suite 2000




                                     12   under:
       San Diego, CA 92101




                                     13            1.     “Potent”

                                     14            2.     “Power up with Bang’s potent & body-rocking fuel”

                                     15            3.     “POTENT BRAIN AND BODY ROCKING FUEL” (e.g., dkt. 116, ¶ 42)

                                     16            4.     “Ultra” CoQ10

                                     17            The Court already ruled that statements 1, 2, and 4 are non-actionable, and the opposition

                                     18   does not contest that statement 3 is puffing just like statement 2. Dkt. 110 at 14.

                                     19            Undeterred by the Court’s previous dismissal order, the latest complaint re-asserts that

                                     20   VPX is liable for the puffery without any leave or credible rationale for doing so. The opposition

                                     21   cites no case holding or even suggesting that a plaintiff must reassert zombie allegations in

                                     22   disrespect of an interlocutory dismissal order to preserve issues for appellate review.

                                     23            In sum, the Court has already ruled that the potency messaging is non-actionable puffing,

                                     24   which eliminates the indispensable essence of the complaint and its theory. If the Court

                                     25
                                          failure to plead what benefits they reasonably expected but missed, the plaintiffs’ own multiple
                                     26   repurchases, or the related implausibility of their deception theories. Forcellati v. Hyland’s, Inc.,
                                          No. CV 12-1983-GHK (MRWx), 2014 U.S. Dist. LEXIS 50600, at *29 (C.D. Cal. Apr. 9, 2014)
                                     27   (class certification arguments about absent class members); Racies v. Quincy Bioscience, LLC,
                                     28   No. 15-cv-00292-HSG, 2020 U.S. Dist. LEXIS 1550, at *2-4 (N.D. Cal. Jan. 4, 2020) (motion to
                                          exclude testimony of one non-party consumer).
                                                                                           -6-
                                          DEFENDANT’S REPLY IN SUPPORT OF MOTION TO DISMISS                                  Case No. 18-cv-05758
                                                                                                                              Case No. 18-cv-06300
                                           Case 4:18-cv-05758-JST Document 130 Filed 04/30/20 Page 8 of 12



                                      1   nonetheless determines that any crumbs are left behind, dismissal is appropriate to the full extent

                                      2   they invoke any of the four puffing statements.

                                      3          C.      Plaintiffs Plead No Basis For Punitive Damages.
                                      4          The opposition pretends that the motion seeks to impose a heightened pleading standard

                                      5   for punitive damages. Opp., p. 5. That totally misses the point of the motion: after four

                                      6   complaints, these Plaintiffs still have not pled the basic substantive requirements of Civil Code

                                      7   section 3294 under any standard of pleading. In other words, the latest complaint still does not

                                      8   allege acts of an individual officer, director, or managing agent that sink to the level of

                                      9   oppression, fraud, or malice in regards to the liability theory concerning the disputed Bang®

                                     10   products.

                                     11          That Civil Code section 3294(b) required them to do so is plain. “With respect to a
Gordon Rees Scully Mansukhani, LLP
   101 West Broadway, Suite 2000




                                     12   corporate employer,” the oppressive, fraudulent, or malicious conduct “must be on the part of an
       San Diego, CA 92101




                                     13   officer, director, or managing agent of the corporation.” CAL. CIV. CODE § 3294(b). That is

                                     14   because “a company simply cannot commit willful and malicious conduct – only an individual

                                     15   can.” Robinson v. J.M. Smucker Co., No. 18-cv-04654-HSG, 2018 U.S. Dist. LEXIS 78069, at

                                     16   *17-18 (N.D. Cal. May 8, 2019); see Xerox Corp. v. Far W. Graphics, Inc., No. C-03-4059-

                                     17   JFPVT, 2004 U.S. Dist. LEXIS 20579, at *7 (N.D. Cal. Oct. 6, 2004) (dismissing claim for

                                     18   punitive damages on that basis). Not long ago, this Court wielded section 3294(b)’s requirement

                                     19   to grant summary judgment of a punitive damages claim because the plaintiff failed to depose

                                     20   any “managing agent.” Aparicio v. Comcast, Inc., 274 F. Supp. 3d 1014, 1032 (N.D. Cal. 2017).

                                     21          The opposition does not grapple with section 3294(b)’s requirement or the case law

                                     22   applying it to dismiss punitive damages demands. Instead, it cites inapposite cases that do not

                                     23   implicate section 3294(b) or rest on allegations not present here. Fausto v. Credigy Servs. Corp.,

                                     24   598 F. Supp. 2d 1049, 1057 (N.D. Cal. 2009) (the court’s assessment of punitive damages did

                                     25   not even concern the Civil Code section 3294(b) argument presented by this motion); Price v.

                                     26   Kawasaki Motors Corp., USA, No. SACV 10-01074-JVS (RNBx), 2011 U.S. Dist. LEXIS

                                     27   157631, at *23-23 (C.D. Cal. Jan. 24, 2011) (same; case does not address requirement of section

                                     28   3294(b)); Sloan v. 1st Am. Auto. Sales Training, No. 2:16-cv-05341-ODW (SK), 2017 U.S. Dist.

                                                                                            -7-
                                          DEFENDANT’S REPLY IN SUPPORT OF MOTION TO DISMISS                                  Case No. 18-cv-05758
                                                                                                                              Case No. 18-cv-06300
                                           Case 4:18-cv-05758-JST Document 130 Filed 04/30/20 Page 9 of 12



                                      1   LEXIS 58476, at *8 (C.D. Cal. Apr. 17, 2017) (motion to dismiss did not target the punitive

                                      2   damages demand, let alone based on section 3294(b), but merely considered potential for

                                      3   punitives in assessing CAFA amount in controversy requirement); Franklin v. Ocwen Loan

                                      4   Servicing, LLC, No. 17-cv-02702-JST, 2017 U.S. Dist. LEXIS 180455, at *8-9 (N.D. Cal. Oct.

                                      5   31, 2017) (challenge not based on failure to plead requirement of section 3294(b)); Kanfer v.

                                      6   Pharmacare US, Inc., 142 F. Supp. 3d 1091, 1108 (S.D. Cal. 2015) (unlike here, plaintiff made

                                      7   express allegations that senior officers and directors had full knowledge or reckless disregard of

                                      8   the alleged misconduct); dkt. 116 (no such allegations).

                                      9          Here, the only allegations that mention any VPX officer do not plausibly allege fraud,

                                     10   oppression, or malice on the officer’s part corresponding to the theory on which Plaintiffs seek to

                                     11   impose liability for the Bang® products. Dkt. 116, ¶¶ 12-13. Six of the allegations they level at
Gordon Rees Scully Mansukhani, LLP
   101 West Broadway, Suite 2000




                                     12   Jack Owoc do not relate to the potency of Bang’s® composition, nor even appear to concern
       San Diego, CA 92101




                                     13   Bang®, as opposed to other products in the VPX portfolio. Id. at ¶ 12(a), (b), (c), (f), (g), (h).

                                     14          Beyond that, none of the matter in paragraphs 12-13 amounts to plausible assertion that

                                     15   he personally set out to devise or distribute an energy drink that shortchanges consumers with

                                     16   ingredients that fail to stimulate or energize them. Much less do paragraphs 12-13 plausibly

                                     17   plead that any such unalleged concrete acts he supposedly took in that regard were conducted

                                     18   oppressively, fraudulently, or maliciously. Id.; id. at ¶¶ 12(d), (e), 13. Serving as the “public

                                     19   face” of his company is certainly not an act of oppression, fraud, or malice. Similarly,

                                     20   “micromanagement,” “hiring and oversight,” or holding the “final say” are pleading clichés that

                                     21   any plaintiff could allege about any generic chief executive.

                                     22          Because of their four complaints’ successive failures to plead in conformance with

                                     23   section 3294(b), Plaintiffs resort to arguing that the Court is powerless to do anything about it, as

                                     24   though demands for punitive damages must be left to the “ultimate trier of fact” no matter how

                                     25   deficient the pleading. Opp., p. 6. That is not the law, and certainly not as decreed by this Court.

                                     26   The opposition twists this Court’s Franklin decision, which holds nothing of the sort, nor even

                                     27   suggests that deficient demands for punitive demands are somehow exempt from Rule 12

                                     28   challenge. Franklin, 2017 U.S. Dist. LEXIS 180455, at *8-9 (finding allegations sufficient to

                                                                                           -8-
                                          DEFENDANT’S REPLY IN SUPPORT OF MOTION TO DISMISS                                  Case No. 18-cv-05758
                                                                                                                              Case No. 18-cv-06300
                                          Case 4:18-cv-05758-JST Document 130 Filed 04/30/20 Page 10 of 12



                                      1   withstand challenge that, unlike here, was not based on failure to plead requirement of section

                                      2   3294(b)). The opposition’s only other citation on this question, from Florida, also misses the

                                      3   mark, given that a large chunk of that court’s analysis expressly concerned whether the plaintiff

                                      4   there met “pleading requirements for punitive damages.” Doe v. Royal Carribean Cruises, Ltd.,

                                      5   No. 11-23323-Civ-Goodman, 2012 U.S. Dist. LEXIS 36274, at *9 (S.D. Fla. Mar. 19, 2012).

                                      6 III.     CONCLUSION

                                      7          After four complaints, Plaintiffs have failed again to plead their liability theory, let alone

                                      8   plausibly and without relying on non-actionable puffing. Dismissal with prejudice is warranted.

                                      9   VPX respectfully asks the Court to grant the motion in full.

                                     10   Dated: April 30, 2020                          GORDON REES SCULLY MANSUKHANI, LLP
                                     11
Gordon Rees Scully Mansukhani, LLP




                                                                                         By:     s/ Timothy K. Branson
   101 West Broadway, Suite 2000




                                     12                                                          M.D. Scully
       San Diego, CA 92101




                                                                                                 Timothy K. Branson
                                     13                                                          Holly L.K. Heffner
                                                                                                 Michael D. Kanach
                                     14                                                          Attorneys for Defendant
                                                                                                 VITAL PHARMACEUTICALS, INC.,
                                     15
                                                                                                 d/b/a VPX Sports
                                     16

                                     17

                                     18

                                     19

                                     20

                                     21

                                     22

                                     23

                                     24

                                     25

                                     26

                                     27

                                     28

                                                                                           -9-
                                          DEFENDANT’S REPLY IN SUPPORT OF MOTION TO DISMISS                                  Case No. 18-cv-05758
                                                                                                                              Case No. 18-cv-06300
     Case 4:18-cv-05758-JST Document 130 Filed 04/30/20 Page 11 of 12



 1                                   CERTIFICATE OF SERVICE

 2         I am a resident of the State of California, over the age of eighteen years, and not a party

 3 to the action. My business address is: Gordon Rees Scully Mansukhani, 101 W. Broadway,

 4 Suite 2000, San Diego, CA 92101. My electronic mail address is sdaubert@grsm.com. On

 5 April 30, 2020, I served the foregoing document(s) entitled:

 6 DEFENDANT’S REPLY MEMORANDUM IN SUPPORT OF MOTION TO DISMISS
   FIRST AMENDED CONSOLIDATED COMPLAINT
 7      as follows:
 8       BY ELECTRONIC SERVICE THROUGH THE CM/ECF SYSTEM which
          automatically generates a Notice of Electronic Filing at the time said document is filed to
 9        all CM/ECF Users who have appeared in this case. Service with this NEF constitutes
          service pursuant to FRCP 5(b)(E).
10
     Counsel for Plaintiffs ISMAIL IMRAN and            Counsel for Plaintiff/Movant KUUMBA
11   ZACH HESS:                                         MADISON (Action 18-cv-06300):
                                                        Jonathan Shub
12   Reuben D. Nathan                                   Kevin Laukaitis
     NATHAN & ASSOCIATES, APC                           KOHN, SWIFT & GRAF, P.C.
13   2901 W. Coast Highway, Suite #200                  1600 Market Street, Suite 2500
     Newport Beach, CA 92663                            Philadelphia, PA 19103
14   Phone: (949) 270-2798                              Phone: 215-238-1700
     Fax: 619-330-1819                                  Fax: 215-238-1968
15   Email: rnathan@nathanlawpractice.com               Email: jshub@kohnswift.com
                                                        klaukaitis@kohnswift.com
16   Joel D. Smith
     Lawrence T. Fisher                                 Nick Suciu, III – Pro Hac Vice
17   Yeremey O. Krivoshey                               BARBAT, MANSOUR & SUCIU PLLC
     BURSOR & FISHER, P.A.                              1644 Bracken Rd.
18   1990 North California Blvd., Suite 940             Bloomfield Hills, MI 48302
     Walnut Creek, CA 94596                             Phone: 313-303-3472
19   Phone: (925) 407-2700                              Fax: 248-698-8634
     Fax: 925-407-2700                                  Email: nicksuciu@bmslawyers.com
20   Email: jsmith@bursor.com
     ltfisher@bursor.com                                Adam A. Edwards – Pro Hac Vice
21   ykrivoshey@bursor.com                              Gregory F. Coleman – Pro Hac Vice
                                                        Mark E. Silvey – Pro Hac Vice
22                                                      Justin G. Day – Pro Hac Vice
                                                        GREG COLEMAN LAW PC
23                                                      800 S Gay Street, Suite 1100
                                                        Knoxville, TN 37929
24                                                      Phone: 865-247-0080
                                                        Fax: 865-522-0049
25                                                      Email: adam@gregcolemanlaw.com
                                                        greg@gregcolemanlaw.com
26                                                      mark@gregcolemanlaw.com
                                                        justin@gregcolemanlaw.com
27

28


     DEFENDANT’S REPLY IN SUPPORT OF MOTION TO DISMISS                                Case No. 18-cv-05758
                                                                                       Case No. 18-cv-06300
                                            Case 4:18-cv-05758-JST Document 130 Filed 04/30/20 Page 12 of 12



                                        1                                                     Rachel Lynn Soffin
                                                                                              MORGAN AND MORGAN
                                        2                                                     Complex Litigation Group
                                                                                              201 N. Franklin Street, 7th Floor
                                        3                                                     Tampa, FL 33602
                                                                                              Phone: 813-223-5505
                                        4                                                     Fax: 813-222-4787
                                                                                              Email: rachel@gregcolemanlaw.com
                                        5
                                                   I declare under penalty of perjury under the laws of the United States of America that the
                                        6
                                            above is true and correct and that I am employed in the office of a member of the bar of this
                                        7
                                            court at whose direction this service was made.
                                        8
                                                   Executed on April 30, 2020 at San Diego, California.
                                        9

                                       10                                                         Sharon Daubert
                                       11
  Gordon Rees Scully Mansukhani, LLP
     101 West Broadway, Suite 2000




                                       12
         San Diego, CA 92101




                                       13

                                       14

                                       15

                                       16

                                       17

                                       18

                                       19

                                       20

                                       21

                                       22

                                       23

                                       24

                                       25

                                       26

                                       27

                                       28
1175873/51370474v.1

                                                                                           -11-
                                            DEFENDANT’S REPLY IN SUPPORT OF MOTION TO DISMISS                               Case No. 18-cv-05758
                                                                                                                             Case No. 18-cv-06300
